IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM EARL DUNCAN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0466

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 1, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

William Earl Duncan, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

ROWE, KELSEY, and JAY, JJ., CONCUR.